Citation Nr: 0722495	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected bilateral sensorineural hearing loss, currently 
rated 40 percent disabling.  

2.	Entitlement to service connection for tinnitus. 

3.	Entitlement to service connection for cardiac arrythmia.  

4.	Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 RO decision.

In April 2007, the veteran testified in a Video Conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issues of service connection for cardiac arrythmia and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's service-connected hearing loss disability is 
manifested by level VII hearing acuity in the right ear and 
level IX hearing acuity in the left ear.

2.	The competent medical evidence of record is in relative 
equipoise as to whether the veteran's tinnitus is related to 
service.




CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 50 
percent for bilateral sensorineural hearing loss have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 
4.86, Diagnostic Code 6100 (2006). 

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
December 2003, prior to the initial decision on the claim in 
August 2004, and further provided notice in March 2006.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service-connection claim, as is the 
veteran's claim regarding tinnitus, VA is also required to 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In the March 2006 letter, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  While the timing of this notice was 
after the initial adjudication, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
discharge documents, private medical records, and the VA 
medical records.  The Board notes that the veteran's service 
records are presumed destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) and are unavailable 
for review.  The Board is aware that in such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
also recognizes that VA has a heightened obligation to search 
for alternate medical records when service medical records 
are not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
The record reflects that the veteran has been notified that 
such records are unavailable and he has submitted evidence 
from collateral sources to support his claims.  Furthermore, 
the Board has determined that the veteran was treated for 
scarlet fever and pneumonia as contended by the veteran, 
which will be explained in greater detail below.

In addition, the RO scheduled a VA Audiology Examination in 
June 2004 and a hearing before the Board in April 2007.  The 
claimant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.

BILATERAL SENSORINEURAL HEARING LOSS

The veteran contends that he is entitled to an increased 
evaluation for his service-connected bilateral sensorineural 
hearing loss which is currently evaluated as 40 percent 
disabling.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86.  The veteran's test results meet the numerical 
criteria for such a rating, and thus his bilateral hearing 
loss is to be rated by the method set forth in 38 C.F.R. § 
4.86.  The Board notes that under 38 C.F.R. § 4.86, each ear 
is evaluated separately.  

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
80
80
80
LEFT
70
70
85
85
90

The average puretone threshold in the veteran's right ear was 
78 decibels.  The average puretone threshold in the veteran's 
left ear was 83 decibels.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 48 
percent in the left ear.  The diagnosis was severe 
sensorineural hearing loss bilateral.  

Evaluating each ear separately, these findings produce 
hearing acuity level VII in the right ear and level IX in the 
left ear under Table VIa and VI of 38 C.F.R. § 4.85, 
respectfully.  Such results warrant a 50 percent rating when 
the auditory acuity levels are entered in Table VII of 38 
C.F.R. § 4.85.

As such, the Board finds that the veteran is entitled to a 50 
percent rating for his bilateral hearing loss disability. 

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 50 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.

TINNITUS

The veteran asserts that he is entitled to service connection 
for tinnitus.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

As previously indicated, the service medical records were not 
available for review.  The evidence of record contains 
records from the Office of the Surgeon General, Department of 
the Army revealing that the veteran was treated for pneumonia 
in February 1944 and scarlet fever in April 1944.  

The veteran submitted a statement from another veteran dated 
in July 1999 who indicated that he was quartered with the 
veteran in July 1944 to January 1946.  The letter indicated 
that the veteran worked in the prop shop.  Behind the shop 
were 35 test blocks that ran 24 hours a day, seven days a 
week testing aircraft engines.  

The veteran has also submitted a statement from his wife 
received in July 1999 which indicated that she noticed a 
decline in the veteran's hearing since he returned from 
service in 1946 because he continually asked her to speak 
louder.  

In a September 1999 VA Audio Examination, the veteran 
reported constant bilateral tinnitus.  The examiner diagnosed 
the veteran with constant tinnitus bilaterally which was 
consistent with noise exposure history.  The VA examiner 
found that the veteran's hearing loss was as likely as not 
attributed to the veteran's military service.  

In a June 2004 VA Audiology Examination, the veteran reported 
that tinnitus began in the 1970s.  The veteran also reported 
that he worked in a brickyard and a ceramic factory which 
were noisy and he did not wear ear protection.  The examiner 
opined that the veteran's tinnitus was not related to 
service.  

A letter written by the veteran's private physician dated in 
January 2005 indicated that veteran was receiving treatment 
for hearing loss and tinnitus.  The veteran reported that he 
was exposed to loud noise and treated for scarlet fever and 
pneumonia in service.  The examiner opined that the veteran's 
tinnitus was directly related to the prolonged exposure to 
loud noises during service and being treated for scarlet 
fever and pneumonia in service.  

In August 2005, the same private physician wrote a letter on 
behalf of the veteran. The physician indicated that the 
veteran's tinnitus was related to the veteran's sensorineural 
hearing loss. 

In the April 2007 Board hearing, the veteran testified that 
he worked in a prop shop in service.  Directly behind the 
shop there were test stands with aircraft engines running 24 
hours a day, seven days a week.  The veteran testified that 
he worked in the shop for approximately a year to a year and 
a half without any ear protection.  The veteran stated that 
he did not have tinnitus before service.  After service, he 
experienced tinnitus and then obtained hearing aids.  

The Board finds that the veteran has a current diagnosis of 
tinnitus.  The Board also finds that the veteran was exposed 
to prolonged loud noise in service.  Regarding whether the 
veteran's tinnitus is related to service, the Board has 
considered the lay statements, the veteran's testimony, the 
private medical evidence, and the VA examinations and finds 
that there is an approximate balance of positive and negative 
evidence as to the material issue of whether the veteran's 
tinnitus is related to service.  The private physician's 
statements and the September 1999 VA Audio Examination weigh 
in favor of the veteran's claim, while the June 2004 VA 
Audiology Examination weighs against the veteran's claim.  
Therefore, the Board resolves any reasonable doubt in the 
veteran's favor and concludes that the veteran's tinnitus is 
related to service.  

Based on the foregoing, the Board finds that service 
connection for tinnitus is warranted.  

ORDER

An increased evaluation of 50 percent for bilateral hearing 
loss is granted. 

Service connection for tinnitus is granted.  


REMAND

The August 2004 RO decision denied the veteran's claims for 
cardiac arrythmia and hypertension secondary to residuals of 
scarlet fever and pneumonia because the evidence did not show 
that scarlet fever or pneumonia was related to service.  
Additionally, the RO held that there was no evidence showing 
cardiac arrythmia or hypertension was incurred in or 
aggravated by service.  

There is medical evidence in the record of cardiac arrythmia 
and hypertension in private and VA medical records.  There 
also is evidence from the Surgeon General, Department of the 
Army revealing that the veteran was treated for pneumonia and 
scarlet fever in service.  Furthermore, letters from the 
veteran's private physician dated in October 2003, December 
2003, and August 2005 opine that the scarlet fever and 
pneumonia the veteran had in service are related to and are 
contributing factors to his cardiac arrythmia and 
hypertension.  

VA is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Based on the foregoing, the Board finds that the 
veteran must be afforded a VA medical examination and opinion 
to ascertain whether his cardiac arrythmia and hypertension 
is related to or aggravated by service.  Id; 38 C.F.R. 
§ 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
VCAA notice of the VCAA, VA's duties there 
under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to service connection 
for cardiac arrythmia and hypertension, 
including which portion of the information 
and evidence is to be provided by the 
veteran and which portion VA will attempt 
to obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159 (2006). The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	The veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of 
the veteran's cardiac arrythmia and 
hypertension.  The claims file must be 
made available to and reviewed by the 
specialists in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialists 
should state whether the veteran's 
disabilities are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by service, 
including whether his disabilities are 
related to the veteran's scarlet fever and 
pneumonia for which he was treated for in 
service.  

3. The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


